NO. 07-00-0026-CR

                                  IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL A

                                       FEBRUARY 10, 2000

                               ______________________________


                          MITCHELL RAY RODGERS, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE


                             _________________________________

         FROM THE CRIMINAL DISTRICT COURT NO. 4 OF DALLAS COUNTY;

                 NO. F93-43098-RK; HONORABLE J. ZIMMERMAN, JUDGE

                              _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                               ON ABATEMENT AND REMAND


       On September 24, 1999, appellant Mitchell Ray Rodgers pled guilty to burglary of a building.

Appellant filed a timely notice of appeal on October 15, 1999. To date we have not received a clerk’s

and reporter’s record, nor have we received an appellant’s brief. This sequence of events requires

us to call for a hearing as provided in Texas Rule of Appellate Procedure 38.8(b)(3). Accordingly,

this appeal is abated and the cause is remanded to the Criminal District Court No. 4 of Dallas County.
        Upon remand, the judge of the trial court shall immediately cause notice to be given of, and

to conduct, a hearing to determine whether appellant has abandoned his appeal or still desires to

pursue his appeal. In the event appellant still desires to prosecute his appeal, the court shall further

determine whether appellant is now indigent, and if so, whether counsel should be appointed to

represent him, and the name, address, and State Bar of Texas identification number of any counsel

appointed. Finally, the court should consider whether any further steps need to be taken to facilitate

the provision of an appellate record and the completion of the record for appellate review.


       In support of its determination, the trial court shall prepare and file findings and orders and

cause them to be included in a supplemental clerk’s record and the transcription of the hearing should

be submitted to the clerk of this court not later than March 9, 2000.


       It is so ordered.


                                                       Per Curiam


Do not publish.